Title: From George Washington to Rochambeau, 31 July 1786
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon July 31st 1786.

I have been duly honored with the two letters you were pleased to write to me in the months of Jany and March last: I need scarcely tell you that your communications always afford me the sincerest gratification—because they are always replete with the most friendly sentiments—because they insensibly bring to remembrance some circumstances of that pleasing & important period we so happily passed together—and because you frequently have it in your power to give such informations,

as in my present retirement from the busy & political world cannot fail of being acceptable to me.
It must give pleasure to the friends of humanity even in this distant section of the globe to find that the clouds, which threatned to burst in a storm of war in Europe, have dissipated & left a still brighter political horizon. It is also to be hoped, that something will turn up to prevent, even at the death of the Elector of Bavaria or the King of Prussia, the effusion of human blood, for the acquisition of a little territory.
As the rage of conquest, which in the times of barbarity, stimulated nations to blood, has in a great degree ceased; as the objects which formerly gave birth to Wars are daily diminishing; and as mankind are becoming more enlightened & humanized, I cannot but flatter myself with the pleasing prospect that more liberal policies & more pacific systems will take place amongst them. To indulge this idea affords a soothing consolation to a philanthropic mind, insomuch that altho’ it should be founded in illusion, one would hardly wish to be divested of an error, so grateful in itself & so innocent in its consequences.
The Treaty of Amity which has lately taken place between the King of Prussia & the United States marks a new æra in negotiation. It is perfectly original in many of its articles. It is the most liberal Treaty which has ever been entered into between independent Powers; and should its principles be considered hereafter as the basis of connection between nations, it will operate more fully to produce a general pacification than any measure hitherto attempted amongst mankind. Superadded to this, we may safely assert, that there is at present less war in the world than ever has been at any former period.
The British continue to hold the Posts ceded by the late Treaty of Peace to the United States. Each of these powers does not hesitate to criminate the other, by alledging some infractions of that Treaty. How the matter will terminate time must disclose. Every thing remains tranquil on this side of the Atlantic, except that the Savages sometimes commit a few trifling ravages on the frontiers.
General Green lately died at Savanna in Georgia. The Public, as well as his family & friends, has met with a severe loss. He was a great & good man indeed. With sentiments of the purest

esteem & attachment, I have the honr to be, My dear Count, Yr most Obedt and affecte Hble Servt

Go: Washington

